DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 7, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation of “the electrical contacting component” is ambiguous because two electrical contacting components are claimed in claim 1 and it is unclear whether the limitation means one or both of the components.
Regarding claim 3, the limitation of “the orifice part” is ambiguous because there are two orifice parts, one on each contacting component.  It is unclear whether the limitation means one or both orifice parts.
Regarding claims 7 and 10, the limitation of “the main body” is ambiguous because there are two main bodies, one on each electrical connecting part.  It is unclear whether the limitation means one or both main bodies.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1,  6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 209 747 767 U (“SNT1”).  Regarding claim 1, SNT1 discloses an electrical connecting assembly, comprising: two electrical connecting parts (labeled CP1 and CP2 below), each of which comprising a main body (labeled MB below) comprising an electrical contacting component (labeled ECC below); and a connecting part (labeled CP below) comprising a securing component 15, two sides of the connecting part extending toward one direction and connecting with the two electrical connecting parts, the two electrical connecting parts being disposed symmetrically across the connecting part.

    PNG
    media_image1.png
    1851
    1431
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1852
    1429
    media_image2.png
    Greyscale

	Per claim 6, the two electrical connecting parts and the connecting part are integrally formed.
	Per claim 7, there are a plurality of guiding contact pieces (labeled GCP above) disposed at one side of the main body close to the connecting part.
	Per claim 11, there are a plurality of electrical connecting points (at 13, labeled ECP above) disposed at the main body.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over  SNT1 in view of Stange et al. US 10218105 (“Stange”).  Regarding claim 2, SNT1 does not disclose that the electrical contacting part has the structure as claimed.  Stange discloses an electrical connecting part 3 (analogous to SNT1 electrical connecting parts CP1 and CP2) including a main body (labeled MB in annotated figure 1 below) having an electrical contacting component 25, the electrical contacting component comprises an orifice part (labeled OP below), a plurality of first contacting pieces (labeled FCP below), and a plurality of second contacting pieces (labeled SCP below); the plurality of first contacting pieces and the plurality of second contacting pieces are alternately disposed at the orifice part.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the electrical contacting components of SNT1 with the electrical contacting components 25 of Stange.  The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element (Stange structure at 25) for another (SNT1 structure at 11) and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).  Using the Stange electrical contacting components 25 would increase the total contact area between the electrical contacting components and the mating head inserted into the SNT1 terminal, thereby decreasing the resistance across the connection.

    PNG
    media_image3.png
    1322
    1022
    media_image3.png
    Greyscale

Per claim 3, the Stange orifice part comprises a first side edge (labeled SE1 above) and a second side edge (labeled SE2 above) opposite to the first side edge; 
one ends of the plurality of first contacting pieces are respectively connected with the first side edge at intervals; 
one ends of the plurality of second contacting pieces are respectively connected with the second side edge at intervals; the plurality of first contacting pieces and the plurality of second contacting pieces are alternately arranged to form a stagger type component.
Per claim 4, one extending ends of the plurality of first contacting pieces comprises a bent contacting part (labeled BCP above); one extending ends of the plurality of second contacting pieces comprises a bent contacting part.
Per claim 5 an acute angle is formed between the plurality of first contacting pieces and a plane of the orifice part; an acute angle is formed between the plurality of second contacting pieces and a plane of the orifice part.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allgood et al. US 7150660 (“Allgood”).  Regarding claim 1, Allgood discloses an electrical connecting assembly, comprising: two electrical connecting parts (labeled CP1 and CP2 below), each of which comprising a main body (labeled MB1 and MB2 below) comprising an electrical contacting component (72, 74); and a connecting part (86) comprising a securing component 99, two sides of the connecting part extending toward one direction and connecting with the two electrical connecting parts, the two electrical connecting parts being disposed symmetrically across the connecting part.

    PNG
    media_image4.png
    1410
    1091
    media_image4.png
    Greyscale

Per claim 10, there are a plurality of second limiting members 98 disposed on two side edges of the main body. 

Allowable Subject Matter
Claims 8, 9,  and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833